UNITED STATES DISTRICT COURT
                                                                                 FILED
                              FOR THE DISTRICT OF COLUMBIA                         FEB- 5 2013
                                                                            Clerk, u.s. District & Bankruptcy
Rodney Dale Class,                                    )                     Courts for the District of Columbia
                                                      )
               Plaintiff,                             )
                                                      )
               v.                                     )       Civil Action No.

Judge Beth A. Buchanan,
                                                      )
                                                      )
                                                                                      18 0150
                                                      )
               Defendant.                             )




                                   MEMORANDUM OPINION

        Plaintiff, proceeding prose, has submitted a complaint and an application to proceed in

forma pauperis. Plaintiff purports to be a "Private Attorney General" representing "The People

ofthe United States of America." Compl. Caption. He sues United States Bankruptcy Judge

Beth A. Buchanan of the Southern District of Ohio for "gross judicial misconduct" he allegedly

observed when he "set [sic] in the courtroom as a Private Attorney General and as a real party of

interest to the case .... " Compl. at 3-4. Allegedly, plaintiff witnessed, among other wrongs,

"obstruction ofjustice [and the] denial of an affirmative defense .... " ld. at 4. The Court will

grant plaintiffs application to proceed in forma pauperis and will dismiss this action for lack of

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an action

"at any time" it determines that subject matter jurisdiction is wanting).

       The Court finds jurisdiction wanting. Plaintiff asserts that this case is one "of judicial

abuse of power with willful intent to deprive to cause injury and harm and to deprive Mr. & Mrs.

Pertuset of Due Process, oflawful property owned and a business for lively hood." Compl. at 5.

Plaintiff has not established his legal standing to sue, which "is a defect in subject matter

                                                  1
jurisdiction," Haase v. Sessions, 835 F.2d 902, 906 (D.C. Cir. I987), and, as a lay person, he

cannot prosecute a claim on behalf of the Pertusets or any other individuals. See 28 U.S.C.

§ I654 ("In all courts of the United States the parties may plead and conduct their own cases

personally or by counsel .... "); Georgiades v. Martin-Trigona, 729 F.2d 83I, 834 (D.C. Cir.

I984) (holding that a lay person cannot appear as counsel for others); Collins v. O'Brien, 208

F.2d 44,45 (D.C. Cir. I953) (per curiam) (same). In addition, the complaint consists ofmostly

conclusory verbiage and is "patently insubstantial, presenting no federal question suitable for

decision.'" Caldwell v. Kagan, 777 F. Supp. 2d I77, I78 (D.D.C. 20II) (quoting Tooley v.

Napolitano, 586 F.3d I 006, I 009 (D.C. Cir. 2009)). The law is clear that "federal courts are

without power to entertain claims otherwise within their jurisdiction if they are 'so attenuated

and unsubstantial as to be absolutely devoid ofmerit.'" Hagans v. Lavine, 4I5 U.S. 528,536-7

(1974) (quoting Newburyport Water Co. v. Newburyport, I93 U.S. 561,579 (1904)). A separate

order of dismissal accompanies this Memorandum Opinion.



Date: January~ 2013




                                                 2